 Case 1:16-cr-00108-PKC Document 39 Filed 09/14/20 Page 1 of 1 PageID #: 192


                                                 U.S. Department of Justice


                                                 United States Attorney
                                                 Eastern District of New York
SPN                                              271 Cadman Plaza East
                                                 Brooklyn, New York 11201



                                                 September 14, 2020

By ECF

The Honorable Pamela K. Chen
United States District Judge
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

              Re:    United States v. Miguel Trujillo
                     Criminal Docket No. 16-108 (PKC)

Dear Judge Chen:

             The government respectfully requests that the sentencing control date for
defendant Miguel Trujillo, currently set for September 16, 2020, be adjourned for six
months. Defense counsel has been consulted and joins in this request.



                                                 Respectfully submitted,

                                                 SETH D. DUCHARME
                                                 Acting United States Attorney

                                          By:          /s/
                                                 Samuel P. Nitze
                                                 Assistant U.S. Attorney
                                                 (718) 254-6465

cc:    Frank Schwartz, Esq. (by ECF and email)
